Citation Nr: 0111909	
Decision Date: 04/25/01    Archive Date: 05/01/01	

DOCKET NO.  00-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for pulmonary fibrosis due 
to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
VARO in Chicago which denied entitlement to service 
connection for pulmonary fibrosis due to asbestos exposure.  


FINDING OF FACT

The veteran has pulmonary fibrosis which is reasonably linked 
to inservice asbestos exposure.  


CONCLUSION OF LAW

Pulmonary fibrosis has resulted from the veteran's exposure 
to asbestos in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity at discharge is required to submit the claim.  
38 C.F.R. § 3.303(b) (2000).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).  

Factual Background

Service medical records reflect that the veteran had several 
attacks of tonsillitis during service with a tonsillectomy 
performed in October 1951.  At the time of examination for 
discharge in April 1952, there were no pertinent complaints 
or abnormalities.  The service records are without reference 
to asbestos exposure.  

The veteran was hospitalized by VA in February 1955 with a 
three-month history of right pleuritic chest pain, morning 
cough, minimal dyspnea, weight loss, and anorexia.  A chest 
X-ray study at admission showed pleural effusion on the 
right.  After two weeks of bed rest, there was clearing of 
the effusion.  It was indicated the effusion was due to 
tuberculosis.  The pertinent final diagnosis was tuberculous 
pleurisy with effusion.  

The veteran was hospitalized at another VA facility from June 
to November 1955.  The final diagnoses included pleurisy with 
effusion (with a notation that tuberculosis was suspected).  

By rating decision dated in January 1956, service connection 
for tuberculous pleurisy with effusion was granted.  A 100 
percent disability rating was assigned, effective February 
23, 1955.  

Subsequent medical records include a summary pertaining to VA 
hospitalization of the veteran from August to December 1956.  
It was noted that a definite etiological diagnosis of the 
veteran's right pleural effusion had never been established.  
It was presumed to be tuberculous in nature because of a 
positive tuberculin test, but repeated cultures of the 
pleural fluid, three gastrics, and four urine specimens were 
all negative for acid-fast bacilli.  A pleural biopsy in July 
1955 reportedly was negative.  It was noted the veteran was 
discharged from a VA Hospital in Chicago in November 1955 
with a diagnosis of pulmonary tuberculosis with pleural 
effusion, treated, improved.  During hospitalization testing 
showed chronic inflammation and fibrosis, but no caseation or 
other lesions indicative of a specific etiology.  Diagnoses 
at discharge in December 1956 included moderately advanced 
pulmonary tuberculosis (inactive for two months); and 
tuberculous pleurisy with effusion.  

Additional medical records include a summary report 
pertaining to VA hospitalization of the veteran from July to 
August 1957.  The veteran had a slight amount of hemoptysis 
for two months and the appearance of an infiltrate in the 
right lower lung field.  His pulmonary problems were reported 
to remain a diagnostic enigma during his current 
hospitalization.  The final diagnoses included:  Undiagnosed 
disease of the lung; and moderately advanced, inactive 
pulmonary tuberculosis.  

The veteran was accorded a special chest examination by VA in 
February 1958.  He was given a diagnosis of moderately 
advanced, inactive, pulmonary tuberculosis.  

The veteran was hospitalized by VA in April 1958 for further 
diagnostic study because of persistent streaking of blood in 
the sputum every morning.  His history included a notation 
that he smoked about one pack or more a day.  Systemic review 
was essentially unchanged from that noted in the past.  
During hospitalization, a right scalene node biopsy was 
performed and revealed lymph nodes with no pathological 
diagnosis.  There was no evidence of tumor or specific 
granuloma infiltrate, although it was noted there was fairly 
frequent eosinophils present in the section.  Bronchial 
secretions were negative on routine culture and smear for 
acid-fast bacilli.  Bronchograms failed to show any definite 
abnormality in the right lung bronchial tree.  It was felt 
the cause of the veteran's present trouble was primarily his 
excessive amount of smoking and irritation of the bronchial 
membrane.  Since there was no specific reason for the 
bronchial involvement, it was felt that the hemoptysis came 
from the reddened, injected mucous membrane in the right main 
stem bronchus.  Notation was made that it was possible that 
the tobacco smoke was not only irritating, but was also a 
specific allergen aggravating the situation.  The diagnoses 
included bronchitis, chronic right, etiology undetermined, 
but possibly allergic; minimal, inactive, pulmonary 
tuberculosis.  

The claim for service connection for pulmonary fibrosis due 
to asbestos exposure was received in July 1997.  The veteran 
stated that he was assigned in service to a top bunk on a 
ship which was being converted from the Navy to the Coast 
Guard.  

Associated with the record in conjunction with the claim was 
a report of a chest X-ray study done at a private clinic in 
April 1994.  Old films were not available for comparison.  
There was extensive opacification of the right base.  This 
was noted to be likely related to a combination of pleural 
fluid as well a right basilar air space disease.  The 
pulmonary vascularity in general appeared prominent.  The 
impression was opacified right base, probably representing a 
combination of air space consolidation and pleural fluid.  It 
was stated there was a more focal zone of increased density 
in the area which might represent a more focal zone of 
atelectasis versus an area of pleural calcific scarring as 
could be seen with asbestos exposure.  Follow-up studies were 
advised.  

A CT scan was accorded the veteran by VA in September 1997.  
The veteran  reported a history of asbestos exposure in 1947.  
There was also a remote history of a right-sided basilar 
empyema 40 years previously as well as a history of recurrent 
right lower lobe pneumonia.  It was noted that no prior 
examinations were available for comparison.  An impression 
was made of bilateral pleural thickening, predominantly on 
the right.  This was described as consistent with a prior 
history of right empyema with previous decortication 40 years 
previously.  It was stated that the findings could be 
consistent with asbestos exposure, but were not diagnostic. 

The veteran was accorded a rating examination by VA in 
December 1997.  He stated that while serving on the U.S.S. 
Unimak in 1948 his quarters were at the rear of the ship.  He 
reported this was a reactivated ship and therefore contained 
asbestos.  He slept in a bunk at the top and stated 
immediately above him were asbestos lined pipes.  He related 
that when waves hit the ship, he would be bounced upward and 
his nose would hit the pipes.  He related a history of 
smoking which started at the time of discharge from service.  
He claimed that he smoked one pack to 1 1/2 packs a day, but 
quit in 1977.  Findings were recorded and pulmonary function 
testing was accomplished.  The examination diagnoses were:  
Exposure to asbestos; pneumonia, status post empyema; chronic 
obstructive pulmonary disease, with a notation of pulmonary 
function testing showed severe obstructive defect with a 
bronchodilator response.  Notation was made that 
hyperinflation and air-trapping were present.  

In November 1998, Phil G. Zimmerman, M.D., stated the veteran 
had been followed by him for pleural and parenchymal lung 
disease, particularly in the right lower lobe that was felt 
to be bronchiectasis.  The veteran had considerable pleural 
disease in that area and had pleural calcification.  The 
physician stated this was consistent with asbestos-induced 
disease and the veteran's history of being in the hull of a 
ship in 1949 certainly made "asbestos possible."  

In September 1999, a VA physician reviewed the claims file, 
to include CT scanning and pulmonary function testing 
results.  He indicated the review suggested the following 
conclusions:  

"1.  Service-connected residuals of 
tuberculosis are reflected in chronic 
granulomatis adenopathy of the thorax, 
which is of no functional significance in 
regard to his pulmonary problem.  

"2.  There is no evidence of restriction 
or interstitial disease reflecting 
asbestosis.  

"3.  Most likely cause of the right lower 
lobe pleural and parenchymal 
abnormalities are the previous 
pneumonitis and empyema.  

"4.  The patient's predominant lung 
disease is chronic obstructive lung 
disease of emphysematous type, unrelated 
to asbestos or tuberculosis and more 
likely than not it is secondary smoking."  

Received in January 2000 was a copy of a newspaper article 
indicating that shipyard workers during World War II were at 
risk for asbestos exposure.  

Also received in January 2000 was a copy of a chest X-ray 
study accorded the veteran at the Mayo Clinic in Rochester, 
Minnesota, in April 1999.  Findings were interpreted as being 
compatible with old empyema.  Additionally, it was indicated 
there were also pleural plaques over the left lateral chest 
wall, and it was stated asbestos exposure "would be another 
consideration."  There was fibrosis and volume loss in the 
right lower lobe which was unchanged since a study in April 
1998.  

In a May 2000 communication, Dr. Zimmerman indicated the 
veteran had been involved "for some time" for bronchiectasis 
with cough and sputum production, obstructive lung disease, 
and pleural disease with dense calcifications.  He stated 
that pleural calcifications were consistent with asbestosis.  
He related the veteran lived in the hull of a ship for six 
months and later worked in a storage building with asbestos-
wrapped pipes.  

In testimony at a video conference with the undersigned in 
August 2000, the veteran reported that the U.S.S. Unimak was 
being recommissioned after being placed in mothballs by the 
Navy.  He related his bunk was the top bunk and a lot of 
loose asbestos came off the piping above him because of the 
shaking of the propellers or the screws of the ship.  He 
recalled serving on the ship for about six months as it made 
its way from California to Boston through the Panama Canal 
Zone.  He also recalled spending time with the Coast Guard in 
New Orleans in an old building that was damp, dank, and 
loaded with asbestos. 

Received at the Board in August 2000, subsequent to the 
hearing, was a statement dated that month from Dr. Zimmerman.  
He reported that he had reviewed the complete medical record 
for the veteran, including VA records, and his own 
examinations beginning April 1994.  He indicated the veteran 
related working in the hold of a ship being converted from a 
plane tender to a weather patrol boat, and during that time, 
he reported the veteran believed a great deal of construction 
was occurring in the hold.  The physician believed this 
constituted asbestos exposure.  He noted that in 1955 when 
the veteran presented to VA with pleural effusion with 
eosinophilia, no specific diagnosis was made, although there 
was a presumptive diagnosis of tuberculosis.  He stated that 
despite this, the pleural effusion recurred on several 
occasions during which time no bacteriologic cause could be 
determined.  The physician stated that at the present time 
the veteran was disabled by severe pulmonary disease.  

The physician added that his review of the records showed 
notation of pleural disease as a result of emphysema.  He 
stated that pleural disease was not a feature of emphysema 
and he could see no justification for that diagnosis.  He 
opined that with the veteran's history of exposure to 
asbestos, he had the well reported multiple episodes of 
pleural effusion without other diagnoses occurring after the 
exposure.  Also, the veteran had decalcified pleura that was 
characteristic of end-stage asbestos exposure.  He noted that 
the veteran was disabled both clinically and by pulmonary 
function testing.  It was his opinion that "to a full degree 
of medical certainty, a proximal cause for all this 
difficulty is exposure to asbestos onboard ship."  

Analysis

Initially, the Board notes that there is no specific statute 
or "explicit regulations [which] govern adjudication of 
asbestos-related claims.  The only guidance which exists is 
provided in the [Department of Veterans Affairs (DVB)] 
Circular [21-88-8], the information and instructions from 
which were included in Manual 21-1, 7.68 (September 21, 
1992)."  Dyment v. West, 13 Vet. App. 141, 145 (1999).  The 
provisions concerning asbestos-related claims do not create a 
"presumption of exposure to asbestos for personnel who served 
aboard Navy ships;" rather, the M21-1 speaks in terms of 
"epidemiological facts" concerning such exposure and the 
prevalence of disease.  

In Dyment, at 145, it was held that the provisions of M21-1 
"do not give rise to enforceable substantive rights but 
merely contain statements of policy."  However, on April 13, 
2000, the VA General Counsel issued VAOGCPREC 04-2000, which 
addresses the subjects of the nature of manual provisions 
concerning claims involving asbestos-related diseases, and 
the need for medical-nexus evidence in asbestos-related 
claims.  

The undersigned also notes that M21-1, Part VI, paragraph 
7.21 (October 3, 1997), provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus, persons with asbestos exposure have 
increased incidents of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  M21-1, Part VI, 
paragraph 7.21(a).  

While the General Counsel opinion looked for the need for 
medical-nexus evidence in asbestos-related claims, it also 
referred to evidence of inservice exposure.  In this case, 
the evidence which is of record in support of the veteran's 
exposure consists primarily of statements from him alone.  
Evidence available to the Board corroborates the veteran's 
claim that the U.S.S. Unimak was mothballed following service 
in World War II and was then transferred to control of the 
Coast Guard.  The December 1999 newspaper article which the 
veteran has enclosed contains comments from a physician that 
asbestos was commonly used as insulating material and in 
heavy manufacturing, such as shipbuilding.  The Board sees no 
reason to dispute the veteran's account of his history 
regarding his service duties.  In other words, the Board does 
not dispute that the veteran's service duties might have 
involved some exposure to asbestos.  In McGinty v. Brown, 
4 Vet. App. 428 (1993), the U.S. Court of Appeals for 
Veterans Claims indicated that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 423.  
Accordingly, inservice exposure to asbestos is conceded.  The 
Board further finds that the veteran has submitted competent 
evidence of a medical nexus between his current respiratory 
disability and the inservice asbestos exposure.  

Competent medical evidence of a nexus is provided primarily 
by the veteran's longtime treating physician.  That physician 
has submitted three documents, the most recent of which 
indicated that he had reviewed the complete medical record 
and was of the opinion that the proximal cause for the 
veteran's pleural disease was his exposure to asbestos while 
serving with the Coast Guard.  He noted that the records 
showed the veteran had decalcified pleura which was 
characteristic of end-stage asbestos exposure.  

There is a contrary opinion of record.  It was provided by a 
VA physician who reviewed the file in September 1999 and 
stated that the veteran's predominant lung disease was 
chronic obstructive lung disease of an emphysematous type, 
unrelated to asbestos or tuberculosis.  That individual 
blamed the lung disease as likely attributable to smoking.  

However, the record also contains an April 1994 X-ray study 
of the chest done at a private facility in which notation was 
made that there was a focal zone of increased density in the 
right lower lung base which might represent a more focal zone 
of atelectasis, but it was also stated that another 
possibility was an area of pleural calcific scarring as could 
be seen with asbestos exposure.  

Also supporting the possibility of asbestos exposure being 
responsible for pleural abnormalities was an interpretation 
of a chest X-ray study accorded the veteran in April 1999 at 
the Mayo Clinic.  The examining physician stated that the 
presence of pleural thickening surrounding much of the right 
lung with calcification over the hemidiaphragm were 
compatible with old empyema.  He added, however, that there 
were also pleural plaques over the left lateral chest wall 
and asbestos exposure would be another consideration.  He 
stated there was fibrosis and volume loss in the right lower 
lobe unchanged since a study in April 1998.  

Viewing the opinions as a whole, and granting the veteran the 
benefit of the doubt, the Board finds that the veteran has 
presented competent evidence establishing inservice asbestos 
exposure, competent medical evidence of the current 
respiratory disorder, and competent medical evidence of a 
likely nexus between his current respiratory disorder and the 
inservice asbestos exposure.  The undersigned notes that it 
appears the comments made in 1994 and 1999, as well as the 
strong opinion from the veteran's treating physician, but 
also arrive at that medical conclusion.  The Board is 
persuaded by the several different medical references to 
asbestos exposure and the resulting respiratory disorder, 
particularly the most recent statement from Dr. Zimmerman.  
The Board notes that the most recent statement from that 
physician was received at the Board, with consideration of 
the evidence that the RO level waived by the veteran and his 
representative.  In sum, service connection for the veteran's 
respiratory disorder secondary to inservice asbestos exposure 
is in order.  


ORDER

Service connection for a chronic respiratory disorder 
secondary to inservice asbestos exposure is allowed.  



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

